Citation Nr: 1725535	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating (evaluation) for left total knee replacement, in excess of 10 percent prior to April 2, 2013, and in excess of 30 percent from June 1, 2014.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1974 to October 1977, and from April 1978 to April 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the RO in Denver, Colorado.

The Veteran was scheduled to testify before a member of the Board in a videoconference hearing to be held at the RO in Denver, Colorado.  The Veteran did not appear for the hearing, and later submitted a May 2017 request to withdraw the Board hearing request; therefore, the hearing request is considered withdrawn.  See 38 C.F.R. 20.704(d) (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

Per a May 2017 written Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating (evaluation) for left total knee replacement, in excess of 10 percent prior to April 2, 2013, and in excess of 30 percent from June 1, 2014.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of the Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per a May 2017 written Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a Board decision in the present appeal, the Veteran asked to withdraw the issue on appeal. 

As the Veteran has withdrawn the issue on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, the issue of entitlement to an increased disability rating (evaluation) for left total knee replacement, in excess of 10 percent prior to April 2, 2013, and in excess of 30 percent from June 1, 2014, will be dismissed.


ORDER

The appeal for an increased disability rating (evaluation) for left total knee replacement, in excess of 10 percent prior to April 2, 2013, and in excess of 30 percent from June 1, 2014, is dismissed.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


